UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	July 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Growth Fund Semiannual report 12 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A flexible approach to investing in growing companies Long before most Americans could conceive of the Internet or interactive mobile devices small enough to fit in their pockets, Putnam Multi-Cap Growth Fund was seeking investment opportunities in emerging, cutting-edge companies. The fund was also targeting stocks in more traditional industries, such as restaurants, retail stores, health care, and broadcasting, that could offer strong growth potential. Introduced in 1990, the fund invests in stocks of companies that are believed to offer above-average growth potential. An important benefit of the fund’s strategy is its flexibility — it diversifies across a range of industries and companies. In addition to large companies, the fund can invest in smaller companies that are in their emerging- or expansionary-growth phase, and these companies can remain in the fund’s portfolio until they grow to become market leaders. Historically, the growth potential offered by stocks of growing companies comes with the risk of greater price fluctuations. Combining small-cap stocks with those of larger, more established companies provides a more diversified approach to help manage those risks. Supported by a team of dedicated research analysts, the fund’s portfolio manager uses his stock-picking expertise and multiple resources to identify opportunities and manage risk. With opportunities continuing to emerge across industries and companies of all sizes, Putnam Multi-Cap Growth Fund will continue to focus on capturing growth potential for investors. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a simple, streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select from all companies within their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Rob, the six months ended December31, 2011, marked a difficult period for the stock market. What can you tell us about the investing environment and the fund’sperformance? As a whole, 2011 was tumultuous for stock investors, and the second half was particularly challenging. The financial markets endured a series of setbacks that were quite destabilizing to investor confidence and brought about renewed uncertainty regarding the strength of the U.S. economic recovery. Shortly after the period began in July, worsening sovereign credit woes in Europe and a generally dismal outlook for global economic growth resulted in sharp declines across world stock markets. Debt issues in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling, and in August, Standard & Poor’s unprecedented downgrade of U.S. sovereign debt to AA+ from AAA sent stocks plunging again. Despite a dramatic recovery for the stock market in October, high levels of volatility continued through the close of the year. For the six-month period, the fund underperformed both its benchmark index and the average return for funds in its Lipper peer group. Within the fund’s portfolio, what strategies or stocks held back performance for theperiod? The market environment I just described was especially difficult for cyclical stocks—those This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 12/31/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. 5 of companies and sectors that tend to do well in a recovering economy. As investor hopes dimmed for a solid, sustainable recovery, a number of cyclical stocks struggled. One example in the portfolio was Thermo Fisher Scientific , a company that provides analytical instruments, equipment, and services for businesses and institutions that conduct research. Thermo Fisher’s business is dependent on capital spending by its clients, and investors were concerned that pressure on capital budgets would hurt the company’s revenues. Most notable is Thermo Fisher’s exposure to government spending through clients such as the National Institutes of Health. Although we have not seen evidence of it yet, the market was projecting a substantial slowdown in capital spending, and we believe this caused declines in Thermo Fisher’s stockprice. We believe the same issue has affected Polycom , which also detracted from fund performance for the six-month period. One of the fund’s top-performing holdings for the previous fiscal year, Polycom specializes in video conferencing, which allows people to meet face-to-face from different physical locations worldwide. While Polycom has benefited from increasing demand for advanced technology that can boost productivity, investors became concerned that spending by businesses on video conferencing could slowsubstantially. Fund returns were also dampened by our decision to avoid the stock of Exxon Mobil, which performed strongly. Despite the fact that the company is well managed, we believed it did not offer adequate organic growth potential. In my view, this industry giant will struggle to consistently replace the oil it is producing through exploration, and therefore I have focused on other oil companies that I believe are well managed and offer considerably stronger growth potential. In fact, two of those companies — Brigham Exploration and Noble Energy — were Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 among the fund’s top performers for theperiod. The fund’s position in Brigham Exploration was sold by period-end. Could you highlight some other stocks that helped performance? Among the top contributors was SanDisk , which provides flash memory for products such as smartphones, tablet computers, and laptops. Accelerating demand for mobile computing devices has been a rewarding trend for SanDisk’s profitability. Another key contributor to performance was our investment in Elan , a biotechnology company that specializes in treatments for neurodegenerative and autoimmune diseases. The company has benefited from highly successful sales of Tysabri, its treatment for multiple sclerosis. As demand for the drug continued to grow, Elan’s stock price climbed significantly. Fund performance also benefited from our investment in Goodrich , a maker of aircraft components whose stock performed well, primarily after the company was acquired by conglomerate United Technologies . Another portfolio highlight was MasterCard . This stock had been pressured by uncertainty about how new credit card regulations —specifically card interchange fees — might affect the revenues and business models of card companies. As investors have gained more clarity on the issue, and it appeared the impact would be minimal, MasterCard stock rebounded. In addition, we have seen a steady improvement in U.S. consumer spending, which boosts credit card use. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 What is your outlook for the markets and the fund? I continue to believe that the U.S. economic recovery is moving forward, despite market volatility and sometimes mixed economic data. Toward the close of 2011, we began to see improvement in areas such as housing and job creation, and overall, the data appears to point to a strengthening economy. Of course, much skepticism remains as to whether the recovery is durable and sustainable, particularly in light of the challenges in Europe. The potential for a deep recession or a financial system freeze in Europe continues to be a risk. In terms of the fund, I believe today’s market offers many attractive long-term investment opportunities. I believe the outlook for U.S.-centric companies in particular is brightening. In addition to improving U.S. housing data, we’re seeing increasing strength in industries such as restaurants and travel. The corporate earnings picture also remains positive, in my view. Earnings have been consistently better than investors expected, businesses continue to focus on costs, productivity growth has been solid, and revenues have improved. A key benefit of our investment process is our thematic approach. As every investor should, we maintain a long-term perspective, and we identify what we believe are the big-picture, thematic trends that will drive global growth over the next several years. Of course, there will be cyclical downturns in any industry, but we look for durable growth trends, and then target companies whose products and services can benefit from these trends. As always, when positioning the portfolio, I am mindful of the potential macroeconomic headwinds. I seek to capitalize on improving conditions, but I don’t want to expose the fund’s investors to too much risk. We continue to strive for a careful balance of stocks with high growth potential and those with more defensive characteristics. Thank you, Rob, for your time and insight. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert M. Brookby has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. Rob joined Putnam in 2008 and has been in the investment industry since 1999. IN THE NEWS Governments of the world’s top econo mies have more than $7.6 trillion of debt maturing in 2012, up from $7.4 trillion one year ago, according to data compiled by Bloomberg. With Japan’s $3 trillion and the United States’ $2.8 trillion of debt at the head of the list, most of the Group of Seven nations, as well as Brazil, Russia, India, and China, will inevitably confront an increase in borrowing costs. As the global economy decelerates, surveys show that investors may seek a higher return to lend to countries seeking to finance higher debt burdens. Meanwhile the International Monetary Fund (IMF) reduced its 2012 global growth forecast from 4.5% to 4%, as Europe’s debt contagion spreads and the United States seeks to cut its $1 trillion-plus budget deficit. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (8/31/90) (3/1/93) (7/26/99) (12/1/94) (1/21/03) (7/19/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.32% 10.01% 9.51% 9.51% 9.50% 9.50% 9.75% 9.57% 10.05% 10.55% 10 years 17.48 10.72 9.00 9.00 9.03 9.03 11.75 7.85 14.65 20.44 Annual average 1.62 1.02 0.87 0.87 0.87 0.87 1.12 0.76 1.38 1.88 5 years –2.98 –8.56 –6.54 –8.41 –6.51 –6.51 –5.38 –8.69 –4.19 –1.75 Annual average –0.60 –1.77 –1.34 –1.74 –1.34 –1.34 –1.10 –1.80 –0.85 –0.35 3 years 49.41 40.80 46.12 43.12 46.18 46.18 47.16 42.02 48.28 50.54 Annual average 14.32 12.08 13.48 12.69 13.49 13.49 13.74 12.40 14.03 14.61 1 year –5.00 –10.47 –5.69 –10.40 –5.68 –6.63 –5.46 –8.76 –5.23 –4.75 6 months –10.40 –15.55 –10.73 –15.19 –10.72 –11.61 –10.62 –13.75 –10.51 –10.28 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 12/31/11 Russell 3000 Lipper Multi-Cap Growth Funds Growth Index category average* Annual average (life of fund) 8.06% 9.26% 10 years 31.02 40.17 Annual average 2.74 3.25 5 years 12.93 7.33 Annual average 2.46 1.27 3 years 64.69 60.39 Annual average 18.09 16.84 1 year 2.18 –3.59 6 months –4.49 –9.49 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/11, there were 534, 506, 425, 347, 236, and 37 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/11 $53.66 $56.93 $46.24 $49.07 $49.05 $50.83 $52.64 $56.14 12/31/11 48.08 51.01 41.28 43.81 43.84 45.43 47.11 50.37 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses for the fiscal year ended 6/30/11 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Annualized expense ratio for the six-month period ended 12/31/11* 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.05% from annualizing the performance fee adjustment for the six months ended 12/31/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from July 1, 2011, to December 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.48 $9.04 $9.04 $7.85 $6.67 $4.29 Ending value (after expenses) $896.00 $892.70 $892.80 $893.80 $894.90 $897.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2011, use the following calculation method. To find the value of your investment on July 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.84 $9.63 $9.63 $8.36 $7.10 $4.57 Ending value (after expenses) $1,019.36 $1,015.58 $1,015.58 $1,016.84 $1,018.10 $1,020.61 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Russell 3000 Growth Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growthorientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2011, Putnam employees had approximately $321,000,000 and the Trustees had approximately $70,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 12/31/11 (Unaudited) COMMON STOCKS (98.3%)* Shares Value Aerospace and defense (4.6%) BE Aerospace, Inc. † 245,500 $9,503,305 Embraer SA ADR (Brazil) 743,400 18,748,548 Honeywell International, Inc. 482,100 26,202,135 Northrop Grumman Corp. S 140,200 8,198,896 Precision Castparts Corp. 236,061 38,900,492 Safran SA (France) 469,455 14,032,251 United Technologies Corp. 358,300 26,188,147 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 314,200 22,996,298 Airlines (0.4%) Delta Air Lines, Inc. † 1,625,900 13,153,531 Auto components (0.8%) Autoliv, Inc. (Sweden) S 212,000 11,339,880 Lear Corp. 342,800 13,643,440 Automobiles (0.5%) Ford Motor Co. † S 1,406,800 15,137,168 Beverages (2.3%) Beam, Inc. 239,404 12,264,667 Coca-Cola Co. (The) 167,800 11,740,966 Coca-Cola Enterprises, Inc. S 1,353,900 34,903,542 PepsiCo, Inc. 175,200 11,624,520 Biotechnology (1.9%) Affymax, Inc. † 624,200 4,125,962 Amarin Corp. PLC ADR (Ireland) † 300,000 2,247,000 BioMarin Pharmaceuticals, Inc. † S 423,700 14,566,806 Celgene Corp. † 224,800 15,196,480 Cubist Pharmaceuticals, Inc. † S 429,511 17,017,226 Dendreon Corp. † S 428,364 3,255,566 Human Genome Sciences, Inc. † S 485,358 3,586,796 Building products (0.3%) Owens Corning, Inc. † 283,900 8,153,608 Capital markets (1.5%) Apollo Global Management, LLC. Class A S 393,316 4,881,052 Invesco, Ltd. 662,500 13,309,625 Morgan Stanley 364,000 5,507,320 State Street Corp. 556,500 22,432,515 Chemicals (3.5%) Agrium, Inc. (Canada) 182,756 12,264,755 Albemarle Corp. 293,600 15,123,336 Celanese Corp. Ser. A 941,599 41,684,588 17 COMMON STOCKS (98.3%)* cont. Shares Value Chemicals cont. LyondellBasell Industries NV Class A (Netherlands) 656,627 $21,333,811 Monsanto Co. 239,100 16,753,737 Commercial banks (0.7%) SVB Financial Group † S 186,900 8,913,261 Wells Fargo & Co. 480,607 13,245,529 Communications equipment (4.4%) ADTRAN, Inc. S 373,500 11,264,760 Aruba Networks, Inc. † S 138,594 2,566,761 Cisco Systems, Inc. 1,137,355 20,563,378 F5 Networks, Inc. † 56,400 5,985,168 Juniper Networks, Inc. † 614,803 12,548,129 Polycom, Inc. † 1,423,598 23,204,647 Qualcomm, Inc. 1,082,335 59,203,723 Computers and peripherals (9.0%) Apple, Inc. † 485,229 196,517,745 EMC Corp. † 1,074,500 23,144,730 Hewlett-Packard Co. 402,883 10,378,266 SanDisk Corp. † 959,012 47,192,981 Diversified financial services (1.1%) CME Group, Inc. 85,800 20,906,886 IntercontinentalExchange, Inc. † 111,100 13,393,105 Diversified telecommunication services (0.3%) Iridium Communications, Inc. † S 1,032,606 7,961,392 Electrical equipment (1.1%) Cooper Industries PLC S 385,500 20,874,825 GrafTech International, Ltd. † S 981,700 13,400,205 Thermon Group Holdings, Inc. † 58,468 1,030,206 Electronic equipment, instruments, and components (1.2%) Jabil Circuit, Inc. 309,800 6,090,668 TE Connectivity, Ltd. (Switzerland) 677,000 20,858,370 Trimble Navigation, Ltd. † 221,000 9,591,400 Energy equipment and services (4.4%) Cameron International Corp. † 533,600 26,247,784 Key Energy Services, Inc. † 938,500 14,518,595 National Oilwell Varco, Inc. 423,300 28,780,167 Oil States International, Inc. † 364,956 27,871,690 Schlumberger, Ltd. S 374,600 25,588,926 Technip SA (France) 128,313 11,992,515 Food products (1.0%) Mead Johnson Nutrition Co. Class A 239,000 16,426,470 Sara Lee Corp. 835,500 15,807,660 18 COMMON STOCKS (98.3%)* cont. Shares Value Health-care equipment and supplies (3.3%) Baxter International, Inc. 791,958 $39,186,082 Covidien PLC (Ireland) 748,000 33,667,480 OraSure Technologies, Inc. † 768,200 6,998,302 St. Jude Medical, Inc. 363,100 12,454,330 Stryker Corp. 200,300 9,956,913 Health-care providers and services (3.7%) Aetna, Inc. 1,065,600 44,957,664 CIGNA Corp. 367,685 15,442,770 Express Scripts, Inc. † 513,500 22,948,315 Lincare Holdings, Inc. S 554,300 14,251,053 Quest Diagnostics, Inc. S 275,664 16,005,052 Health-care technology (0.4%) SXC Health Solutions Corp. (Canada) † 214,800 12,131,904 Hotels, restaurants, and leisure (2.4%) Carnival Corp. 494,400 16,137,216 Las Vegas Sands Corp. † 497,155 21,243,433 Starbucks Corp. 535,700 24,647,557 Wyndham Worldwide Corp. 314,769 11,907,711 Household durables (0.4%) Newell Rubbermaid, Inc. 402,800 6,505,220 NVR, Inc. † 7,200 4,939,200 Household products (1.6%) Colgate-Palmolive Co. S 202,800 18,736,692 Procter & Gamble Co. (The) 469,800 31,340,358 Independent power producers and energy traders (0.8%) AES Corp. (The) † 2,143,300 25,376,672 Industrial conglomerates (0.6%) Tyco International, Ltd. 433,600 20,253,456 Insurance (1.5%) Aflac, Inc. 331,800 14,353,668 AON Corp. 395,600 18,514,080 Hartford Financial Services Group, Inc. (The) 760,500 12,358,125 Internet and catalog retail (2.2%) Amazon.com, Inc. † 223,500 38,687,850 Priceline.com, Inc. † S 64,290 30,069,076 Internet software and services (2.4%) Baidu, Inc. ADR (China) † 159,187 18,540,510 Google, Inc. Class A † 84,580 54,630,222 IT Services (2.3%) Accenture PLC Class A S 251,500 13,387,345 Cognizant Technology Solutions Corp. † 232,700 14,964,937 19 COMMON STOCKS (98.3%)* cont. Shares Value IT Services cont. MasterCard, Inc. Class A S 73,800 $27,514,116 Western Union Co. (The) 898,100 16,399,306 Leisure equipment and products (0.5%) Hasbro, Inc. 515,800 16,448,862 Life sciences tools and services (2.4%) Agilent Technologies, Inc. † 476,700 16,651,131 Bruker Corp. † 1,313,298 16,311,161 Thermo Fisher Scientific, Inc. † 891,500 40,090,755 Machinery (3.3%) Cummins, Inc. 263,700 23,210,874 Eaton Corp. 556,146 24,209,035 Lincoln Electric Holdings, Inc. 46,761 1,829,290 Parker Hannifin Corp. S 371,094 28,295,918 Timken Co. 671,730 26,002,668 Media (2.6%) Interpublic Group of Companies, Inc. (The) 2,775,700 27,007,561 Time Warner, Inc. S 706,800 25,543,752 Walt Disney Co. (The) 782,200 29,332,500 Metals and mining (1.8%) Carpenter Technology Corp. 183,529 9,448,073 Cliffs Natural Resources, Inc. S 230,398 14,365,315 Rio Tinto PLC (United Kingdom) 283,158 13,703,287 Teck Resources Limited Class B (Canada) 284,300 10,004,517 Walter Energy, Inc. 126,990 7,690,514 Multiline retail (1.2%) Dollar General Corp. † S 392,373 16,142,225 Nordstrom, Inc. 452,471 22,492,333 Office electronics (0.3%) Xerox Corp. 1,087,577 8,657,113 Oil, gas, and consumable fuels (4.5%) Alpha Natural Resources, Inc. † 614,500 12,554,235 Anadarko Petroleum Corp. 358,400 27,356,672 Cabot Oil & Gas Corp. Class A 124,700 9,464,730 Hess Corp. 220,900 12,547,120 Kosmos Energy, Ltd. † 472,518 5,793,071 Linn Energy, LLC (Units) 427,718 16,214,789 Noble Energy, Inc. S 352,600 33,281,914 Occidental Petroleum Corp. 224,400 21,026,280 Personal products (0.7%) Avon Products, Inc. 284,500 4,970,215 Estee Lauder Cos., Inc. (The) Class A 144,800 16,263,936 20 COMMON STOCKS (98.3%)* cont. Shares Value Pharmaceuticals (1.9%) Elan Corp. PLC ADR (Ireland) † S 1,657,994 $22,780,838 Merck & Co., Inc. 412,700 15,558,790 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 214,000 8,637,040 ViroPharma, Inc. † S 389,700 10,673,883 Real estate investment trusts (REITs) (0.3%) American Tower REIT, Inc. Class A R 163,902 9,835,759 Real estate management and development (0.9%) BR Malls Participacoes SA (Brazil) 713,360 6,929,947 CBRE Group, Inc. † 1,301,800 19,813,396 Road and rail (1.6%) Hertz Global Holdings, Inc. † S 1,345,000 15,763,400 Kansas City Southern † 322,554 21,936,898 Swift Transportation Co. † 1,348,046 11,107,899 Semiconductors and semiconductor equipment (3.4%) Advanced Micro Devices, Inc. † S 2,935,919 15,853,963 Cymer, Inc. † S 227,711 11,330,899 Intel Corp. 388,963 9,432,353 KLA-Tencor Corp. S 129,500 6,248,375 Novellus Systems, Inc. † S 966,142 39,892,003 Texas Instruments, Inc. 816,100 23,756,671 Software (5.1%) Adobe Systems, Inc. † 460,700 13,023,989 Check Point Software Technologies, Ltd. (Israel) † S 288,000 15,131,520 Informatica Corp. † 140,400 5,184,972 Microsoft Corp. 535,863 13,911,003 Oracle Corp. 1,719,900 44,115,435 Red Hat, Inc. † 196,766 8,124,468 Salesforce.com, Inc. † S 243,996 24,755,834 SS&C Technologies Holdings, Inc. † 124,078 2,240,849 Synchronoss Technologies, Inc. † S 255,800 7,727,718 Synopsys, Inc. † 431,600 11,739,520 VMware, Inc. Class A † 140,250 11,667,398 Specialty retail (2.2%) Bed Bath & Beyond, Inc. † S 285,787 16,567,072 Dick’s Sporting Goods, Inc. S 251,700 9,282,696 Signet Jewelers, Ltd. (Bermuda) 148,300 6,519,268 TJX Cos., Inc. (The) 231,372 14,935,063 Williams-Sonoma, Inc. 523,500 20,154,750 Textiles, apparel, and luxury goods (1.5%) Coach, Inc. 200,800 12,256,832 Crocs, Inc. † S 296,900 4,385,213 Iconix Brand Group, Inc. † 830,868 13,534,840 21 COMMON STOCKS (98.3%)* cont. Shares Value Textiles, apparel, and luxury goods cont. PVH Corp. 114,251 $8,053,553 Steven Madden, Ltd. † 230,864 7,964,808 Tobacco (1.7%) Philip Morris International, Inc. 671,000 52,660,080 Trading companies and distributors (0.7%) United Rentals, Inc. † S 196,600 5,809,530 WESCO International, Inc. † S 277,067 14,687,322 Wireless telecommunication services (0.4%) NII Holdings, Inc. † 622,500 13,259,250 Total common stocks (cost $2,824,673,669) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 $2,475,000 $2,964,308 Total convertible bonds and notes (cost $2,475,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $488,029 Total warrants (cost $1,699,687) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value JPMorgan Chase & Co. (Call) Jan-12/$45.00 269,705 $186 JPMorgan Chase & Co. (Call) Jan-12/50.00 396,820 4 Total purchased options outstanding (cost $1,746,497) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) † ‡ F 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— SHORT-TERM INVESTMENTS (12.0%)* Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.084% to 0.100%, October 18, 2012 # $1,351,000 $1,350,079 U.S. Treasury Bills with effective yields ranging from 0.089% to 0.097%, August 23, 2012 # 2,467,000 2,465,882 U.S. Treasury Bills with an effective yield of 0.074%, June 28, 2012 # 513,000 512,849 Putnam Cash Collateral Pool, LLC 0.14% d 302,455,920 302,455,920 Putnam Money Market Liquidity Fund 0.05% e 63,609,912 63,609,912 Total short-term investments (cost $370,394,139) TOTAL INVESTMENTS Total investments (cost $3,211,440,230) 22 Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $3,092,552,420. † Non-income-producing security. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $0. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $60,013 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $34,773,722) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation UBS AG Euro Sell 1/18/12 $33,368,231 $34,773,722 $1,405,491 Total FUTURES CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 112 $5,094,880 Mar-12 $(30,812) Russell 2000 Index Mini (Long) 17 1,255,960 Mar-12 10,091 S&P 500 Index (Long) 49 15,344,350 Mar-12 213,204 S&P Mid Cap 400 Index E-Mini (Long) 43 3,772,390 Mar-12 23,019 Total 23 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International baskets 80,413 9/26/12 (1 month USD- A basket $(60,013) LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $444,879,079 $— $— Consumer staples 226,739,106 — — Energy 261,245,973 11,992,515 — Financials 184,394,268 — — Health care 418,699,299 — — Industrials 400,456,486 14,032,251 — Information technology 867,341,245 — — Materials 148,668,646 13,703,287 — Telecommunication services 21,220,642 — — Utilities 25,376,672 — — Total common stocks — Convertible bonds and notes — 2,964,308 — Convertible preferred stocks — — — Purchased options outstanding — 190 Warrants 488,029 — — Short-term investments 63,609,912 306,784,730 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,405,491 $— Futures contracts 215,502 — — Total return swap contracts — (60,013) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 24 Statement of assets and liabilities 12/31/11 (Unaudited) ASSETS Investment in securities, at value, including $294,053,911 of securities on loan (Note 1): Unaffiliated issuers (identified cost $2,845,374,398) $3,046,530,806 Affiliated issuers (identified cost $366,065,832) (Notes 1 and 6) 366,065,832 Cash 962,119 Dividends, interest and other receivables 4,262,445 Receivable for shares of the fund sold 686,541 Receivable for investments sold 22,260,525 Unrealized appreciation on forward currency contracts (Note 1) 1,405,491 Total assets LIABILITIES Payable for variation margin (Note 1) 84,340 Payable for investments purchased 36,616,157 Payable for shares of the fund repurchased 4,174,807 Payable for compensation of Manager (Note 2) 1,282,828 Payable for investor servicing fees (Note 2) 737,280 Payable for custodian fees (Note 2) 17,375 Payable for Trustee compensation and expenses (Note 2) 1,828,947 Payable for administrative services (Note 2) 7,941 Payable for distribution fees (Note 2) 1,934,895 Unrealized depreciation on swap contracts (Note 1) 60,013 Collateral on securities loaned, at value (Note 1) 302,455,920 Other accrued expenses 420,836 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $3,843,968,065 Undistributed net investment income (Note 1) 3,031,813 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (957,141,658) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 202,694,200 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 25 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,768,712,943 divided by 57,580,778 shares) $48.08 Offering price per class A share (100/94.25 of $48.08)* $51.01 Net asset value and offering price per class B share ($114,376,524 divided by 2,771,017 shares)** $41.28 Net asset value and offering price per class C share ($46,324,547 divided by 1,057,506 shares)** $43.81 Net asset value and redemption price per class M share ($48,154,208 divided by 1,098,484 shares) $43.84 Offering price per class M share (100/96.50 of $43.84)* $45.43 Net asset value, offering price and redemption price per class R share ($6,132,485 divided by 130,161 shares) $47.11 Net asset value, offering price and redemption price per class Y share ($108,851,713 divided by 2,160,976 shares) $50.37 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 Statement of operations Six months ended 12/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $572,710) $21,179,658 Interest (including interest income of $11,023 from investments in affiliated issuers) (Note 6) 44,649 Securities lending (Note 1) 530,988 Total investment income EXPENSES Compensation of Manager (Note 2) 8,251,239 Investor servicing fees (Note 2) 5,506,263 Custodian fees (Note 2) 11,566 Trustee compensation and expenses (Note 2) 140,190 Administrative services (Note 2) 46,252 Distribution fees — Class A (Note 2) 3,602,930 Distribution fees — Class B (Note 2) 629,921 Distribution fees — Class C (Note 2) 243,149 Distribution fees — Class M (Note 2) 192,745 Distribution fees — Class R (Note 2) 14,975 Other 583,774 Total expenses Expense reduction (Note 2) (197,106) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 49,583,830 Net realized loss on swap contracts (Note 1) (414,572) Net realized loss on futures contracts (Note 1) (72,651) Net realized gain on foreign currency transactions (Note 1) 1,920,447 Net realized gain on written options (Notes 1 and 3) 437,882 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 2,023,664 Net unrealized depreciation of investments, futures contracts, written options and swap contracts during the period (444,539,869) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/11* Year ended 6/30/11 Operations: Net investment income (loss) $2,729,397 $(5,695,226) Net realized gain on investments and foreign currency transactions 51,454,936 301,948,572 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (442,516,205) 664,969,405 Net increase (decrease) in net assets resulting from operations Increase in capital from settlement payments (Note 7) 6,058,769 1,049,949 Redemption fees (Note 1) — 279 Increase (decrease) from capital share transactions (Notes 4 and 8) (204,691,957) 591,568,850 Total increase (decrease) in net assets NET ASSETS Beginning of period 3,679,517,480 2,125,675,651 End of period (including undistributed net investment income of $3,031,813 and $302,416, respectively) *
